Citation Nr: 0205238	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
paracervical and left trapezius muscle strain with 
spondylosis at C4 and C7.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1981.  Further, the record indicates he had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
the veteran's left paracervical and left trapezius muscle 
strain with spondylosis at C4 and C7.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in August 2000, a 
transcript of which is of record.

For the reasons stated below, the Board finds that new and 
material evidence has been submitted, but that additional 
development is necessary with respect to the merits of the 
underlying claim of service connection for left paracervical 
and left trapezius muscle strain with spondylosis at C4 and 
C7.  Accordingly, the Board is undertaking this additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

As an additional matter, the Board notes that the veteran 
provided testimony at his personal hearing regarding a claim 
of service connection for a low back disorder, which had been 
previously denied.  Following the hearing, an August 2001 
rating decision found that new and material evidence had not 
been submitted to reopen a claim of service connection for 
lumbosacral strain with spondylosis.  No response appears to 
be on file from the veteran regarding this decision.  
Although his representative listed this claim in a February 
2002 statement, the contentions advanced by this statement 
only pertained to the cervical spine claim.  Thus, the Board 
finds that a valid Notice of Disagreement has not been filed 
regarding this claim, and the issue is not currently before 
the Board.  See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 
F. 3d 1309 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Service connection was originally denied for left 
paracervical and left trapezius muscle strain by an October 
1990 rating decision.  The veteran was informed of this 
decision by correspondence dated in November 1990, as well as 
his right to appeal, and he did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for left paracervical and left 
trapezius muscle strain with spondylosis at C4 and C7 bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision denying service 
connection for left paracervical and left trapezius muscle 
strain is final.  38 U.S.C.A. § 4005(c) (1988) (38 U.S.C.A. 
§ 7105(c) (West 1991)); 38 C.F.R. § 19.192 (1990) (38 C.F.R. 
§ 20.1103 (2001)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for left 
paracervical and left trapezius muscle strain with 
spondylosis at C4 and C7, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was originally denied for 
left paracervical and left trapezius muscle strain by an 
October 1990 rating decision.  The veteran was informed of 
this decision by correspondence dated in November 1990, as 
well as his right to appeal, and he did not appeal.

The evidence on file at the time of the October 1990 rating 
decision included the veteran's service medical records.  
However, it was noted that these records were incomplete.  In 
particular, it was stated that the veteran's enlistment 
examination was not available.  Nevertheless, it was noted 
that records dated in September 1980 showed that the veteran 
gave a history of lifting furniture with subsequent sharp 
pain.  Examination revealed pain in the upper-middle deltoid 
area, shooting pain in the C5-C7 area and shoulder pain.  
There was full range of motion.  Subsequent records from 
December 1980 showed tenderness without spasms in the 
paracervical and left trapezius region.  Diagnosis was left 
paracervical and left trapezius muscle strain.  Additional 
findings were noted regarding complaints of low back pain, 
headaches, and hypertension.  Moreover, it was noted that a 
December 1982 Reserve quadrennial examination showed no 
neurological deficits, and that the spine and upper 
extremities were normal.  It was also noted that there was a 
history of pulled muscle in the back and neck in 1973 at this 
examination.  Service connection was denied for left 
paracervical and left trapezius muscle strain, among other 
things, because these in-service complaints were found to be 
acute and transitory with no permanent residuals.  

The evidence on file at the time of the October 1990 rating 
decision was a VA Form 21-526, Application for Compensation 
or Pension, submitted by the veteran in July 1990.  Among 
other things, he reported that he was currently drawing 
worker's compensation for a neck injury.

The evidence added to the file since the time of the October 
1990 rating decision appears to include additional service 
medical records, various VA and private medical records which 
cover a period from 1986 to 2000, as well as statements and 
hearing testimony from the veteran.

There appears to be additional service medical records on 
file, inasmuch as the veteran's August 1977 enlistment 
examination is of record.  As noted above, the October 1990 
rating decision specifically stated that no such examination 
report was on file, and that the service medical records were 
incomplete.  This examination report reflects that the 
veteran's spine and upper extremities were clinically 
evaluated as normal.  Records dated in April 1979 note that 
the veteran complained of a pulled muscle in his neck and 
upper left shoulder area for the past two hours.  He reported 
that he awoke with the pain that morning, and that he was 
waking up during the night with sharp pains in the neck and 
shoulder.  Initial assessment appeared to be questionable 
pulled muscle/strain, while a subsequent assessment was made 
of stiff neck.  The September and December 1980 medical 
records are essentially what was described in the October 
1990 rating decision.  However, the September 1980 records 
note that X-ray indicated possible rotation of facet joints, 
C3-4, but that subsequent review did not show any rotation.  
Further, X-rays were taken of the cervical spine and left 
shoulder in March 1981, which noted that his clinical history 
included physical abuse.  No significant abnormality was 
shown on this X-ray evaluation.  

Also added to the file is a service record dated in April 
1979 in which the veteran recounted that since his assignment 
in June 1978, he had been harassed by numerous individuals 
that he had been assigned to live with.  He reported that the 
reason for this harassment was because he refused to use 
dope.  Further, he reported that he had received numerous 
threats, and been physically attacked on several occasions by 
his fellow soldiers.

The post-service medical records added to file show 
evaluation and treatment on various occasions for cervical 
spine/neck problems.

In July 1987, the veteran was treated for complaints of knots 
on the back of his head and on the arms, as well as 
occasional headaches.  Impression was folliculitis.
In March 1988, the veteran was treated for complaints of 
daily bifrontal headaches, occasional sharp pain in the neck, 
associated with nausea.  Impression was stress, tension 
headaches.  

The medical records reflect that the veteran sustained a 
work-related injury in December 1989 when a light fixture 
fell and struck him on the back of the head and neck.  He 
subsequently complained of headaches, sore neck and pain in 
the shoulders, and nausea.  X-rays taken of the cervical 
spine at that time showed no fracture or subluxation.  There 
was loss of the normal lordosis at C5-C6.  In addition, there 
was a small bone density overlying the left intervertebral 
foramen at C6-C7 of unknown etiology, which it was stated 
could represent accessory ossicle adjacent to the process of 
the "oncovertebral" junction.  Nevertheless, there was no 
significant narrowing of the intervertebral foramen.  
However, a cervical MRI conducted later that same month 
revealed reversal of the cervical flexure with kyphotic 
deformity, disc bulging, and possible disc herniation present 
at C4-5 and C6-7 levels.  Thereafter, a CT scan of the 
cervical spine conducted in August 1990 resulted in 
impressions of central bulge and/or herniated disc at the C4-
5 level; marked osteophyte encroachment at the C5-6 level on 
the right; and marked osteophyte encroachment at the C6-7 
level on the left.  A cervical spine myelogram conducted that 
same month resulted in findings consistent with extradural 
defect on the left at the C6-7 level.  Differential diagnosis 
was primarily that of herniated disc disease or bony 
encroachment.  Neoplasm must be considered as well.

In September 1990, the veteran underwent anterior cervical 
microdiskectomy infusion at three levels; C4-5, C5-6, and C6-
7.  However, the veteran continued to be treated for 
complaints of neck pain following this procedure.

Records dated in July 1991 note that the veteran was involved 
in a motor vehicle accident in which he rear-ended the car in 
front of him.  He reported that he was in severe pain from 
his neck and right arm, and was driving to his parents' home 
to use their whirlpool, when he "passed out" from the pain 
and hit the car in front of him.  Following evaluation of the 
veteran, it was opined that he had experienced an 
exacerbation of his cervical pain as a result of the recent 
auto accident.  
An October 1991 medical evaluation noted that the veteran's 
medical history included the December 1989 injury, as well as 
the July 1991 motor vehicle accident.  Other medical history 
included previous back injury in 1973 in which he fell off a 
ladder.  

A November 1991 eye examination report noted, in part, that 
the veteran had a history of back and neck injury in 1979, 
that he had fusion of the neck, and in 1989 he was hit on the 
top of the head.  

A December 1991 private hospitalization report noted that the 
veteran's history included the December 1989 neck injury, and 
a remote history of injury in 1973 after falling off a 
ladder, sustaining a neck injury and one week of 
hospitalization per his report.

A July 1992 cervical spine MRI resulted in an impression of 
post-operative changes with fusions at C4-5, C5-6, and C6-7.  
There was also mild bulging of posterior osteophytes at C5-6 
on the right, and mild central stenosis throughout the 
cervical spine.  In addition, there was some straightening of 
the cervical spine.

The medical records reflect that the veteran sustained 
another injury to his head and neck in May 1993, which 
occurred at a store when a blanket/comforter fell from a top 
shelf landing on the back of his head and snapping his neck.  
He complained of pain in his neck and right arm.  Diagnosis 
following examination was muscle spasm, musculoskeletal pain.  
Cervical spine X-rays taken at that time revealed severe 
degenerative disc disease and spondylitic changes at C4-5, 
C5-6, and C6-7.  However, there was no compression fracture 
or subluxation.  There was a slight 1 millimeter forward 
subluxation C4 relative to C5.  Additionally, there was mild 
to moderate bony encroachment of the intervertebral foramen 
at C4-5 and C5-6 bilaterally.

Subsequent cervical spine X-rays conducted in June 1993 
revealed severe degenerative changes at multiple levels, C4-
5, C5-6, and C6-7.  Further, it was noted that osteophytes 
projected posteriorly into the spinal canal at C5-6 and C6-7 
especially.  In addition, narrowing of neural foramina was 
seen to some extent at the C5-6 and C6-7 level on the right.  
Nevertheless, there was no definite subluxation, and no 
fractures.  However, it was stated that, compared to previous 
studies in 1990 these degenerative changes were much more 
severe.  Moreover, there was narrowing of the intervertebral 
disc spaces at all levels.

At an April 1996 VA neurologic examination, the veteran 
reported, in part, that from 1979 to 1981 he was involved in 
many fights in which he received multiple injuries especially 
to his back and neck.  He also reported subsequent treatment 
for "many headaches and much neck pain."  Further, he 
reported that he had surgery in 1990 with C4 to C7 spinal 
fusion.  However, this fusion subsequently "broke down" in 
1993, and he had worn a plastic neck collar since that time.  
Diagnosis following examination was cervical arthropathy and 
radiculopathy with a history of cervical fusion in 1990, 
probable pseudoseizures.

A November 1996 MRI of the cervical spine resulted in an 
impression of cervical spondylosis at C4-5 through C6-7 with 
severe right sided foraminal stenosis at C5-6 and severe left 
sided foraminal stenosis at C6-7 due to large uncinate 
process spurs.  There was also a mild degree of central canal 
stenosis at these levels.  However, no focal disc herniation 
was present.

An October 2000 private medical statement noted that the 
clinician had followed the veteran since the 1993 time frame 
with a post laminectomy syndrome of the cervical spine.  It 
was further noted that the veteran had had several 
unsuccessful surgeries, and that it had been elected to treat 
him conservatively with neck braces and supportive 
medications.  Treatment records are on file from this 
clinician.  

At his August 2000 personal hearing, the veteran testified 
that he got into a lot of fights with other soldiers during 
service because he asked them not to do drugs in the room he 
was staying in.  He recounted one incident where he was 
thrown back and hit his neck and head against the wall, and 
his back against the buffer.  After this injury, he was taken 
to the emergency room where he was placed on a back board and 
was treated by a chiropractor.  Following service, he sought 
treatment in 1984 for headaches from his regular physician, 
Dr. M.  (Records from Dr. M are on file).  He indicated that 
he continued to have neck problems, and that they kept 
getting worse and worse.  Moreover, he related the 
circumstances of his 1989 work-related injury, and that he 
was subsequently treated by Dr. P.  He testified that Dr. P 
informed him that all of the cervical spine problems could 
not be due solely to the 1989 injury.  Further, he testified 
that he informed Dr. P of his in-service injury when his head 
and neck hit the wall, and Dr. P reportedly responded that 
this was probably the cause.  However, the veteran testified 
that Dr. P did not put this statement in writing,  In 
addition, the veteran testified that he had recently spoken 
with Dr. P, and Dr. P stated that he could not remember what 
he told the veteran at that time.  The veteran also described 
his current treatment, as well as the clinicians who had 
treated him for his various medical disabilities.

The veteran also made several references to a tape recording 
he had concerning his fights during service with other 
soldier.  Further, the June 2001 Supplemental Statement of 
the Case noted that a recorded cassette was received from the 
veteran in August 2000, and that the cassette made reference 
to some fights which occurred while the veteran was on active 
duty.  However, it was stated that this tape did not make 
reference to the condition at issue.  No such tape appears to 
be part of the evidence assembled for the Board's review.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C. 5103A(g) (West Supp. 
2001) which states that nothing in section 5103A precludes VA 
from providing such other assistance as the Secretary 
considers appropriate.  However, these changes are applicable 
only to claims to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620, 45628-45629.  Here, the veteran's 
claim was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that has not been obtained or requested.  The Board notes 
that the RO sent out correspondence in March 1996 and October 
2000 requesting medical records from all private clinicians 
identified by the veteran.  Further, to the extent that VA 
has a duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim, 
including the standard for "new and material evidence" 
under 38 C.F.R. § 3.156(a) by the Statement of the Case, and 
the various Supplemental Statements of the Case.  Moreover, 
the RO sent correspondence to the veteran in June 2001 
regarding the duty to notify and duty to assist.  
Accordingly, the Board concludes that any duty to assist and 
duty to notify in the instant case has been fulfilled, and 
that no additional assistance to the veteran is required 
based on the facts of the instant case.

As an additional matter, the Board notes that when the RO 
initially adjudicated the case below, it referred to the test 
for determining new and material evidence that was enunciated 
in  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
Colvin test held that in order for newly submitted evidence 
to be considered material, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  However, in Hodge, supra, the Federal Circuit 
struck down this standard, finding that it imposed a greater 
burden than what was contemplated by the law and regulations.  
Nevertheless, the June 2001 Supplemental Statement of the 
Case did not refer to the overruled Colvin test, and 
adjudicated the case based solely upon the regulatory 
standard of 38 C.F.R. § 3.156(a).  Further, the Federal 
Circuit's holding in Hodge, supra, reflects that this is a 
less burdensome standard to meet than the one enunciated in 
Colvin, supra.  Additionally, the Board notes that the 
veteran was given the opportunity to present evidence in 
support of his claim, the RO considered all of the relevant 
evidence of record and all of the applicable law and 
regulations when it adjudicated the case below, and the Board 
will do the same.  Consequently, the Board concludes that 
there has been no prejudice to the veteran that would warrant 
a remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis.  In the instant case, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for left paracervical and 
left trapezius muscle strain with spondylosis at C4 and C7.

The Federal Circuit has clearly stated that new and material 
evidence does not have to be of such weight as to change the 
outcome of the prior decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  As indicated above, the evidence 
added to the file since the last prior decision appears to 
include additional service medical records not noted in the 
October 1990 rating decision which pertain to treatment for 
in-service neck problems.  This includes the April 1979 
service medical record, as well as the March 1981 cervical 
spine X-ray report.  Inasmuch as these records pertain to 
pertinent findings not addressed in the prior decision, the 
Board finds that this additional evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, new and material evidence has been 
submitted pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
Moreover, once a claim is reopened, the VCAA provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
(codified at 38 U.S.C.A. § 5103A).  Here, the Board notes 
that no competent medical evidence is on file which addresses 
whether the veteran's current cervical spine disorder is 
causally related to his period of active service, to include 
his treatment for neck pain therein.  The Board is of the 
opinion that such an opinion would materially assist in 
resolving the merits of the veteran's claim.  Consequently, 
as noted in the Introduction, the Board is undertaking 
additional development with respect to the underlying claim 
of service connection, and will issue a separate decision 
once this development is complete.









ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for left 
paracervical and left trapezius muscle strain with 
spondylosis at C4 and C7, the claim is reopened; to this 
extent only the appeal is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

